Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-6, 8-11, 13-16, 18-21, 23-24 are allowed because HUANG et al., KIM et al., MATSUMORI et al., Ogawa et al., or Moon et al. appear to be the closest prior art references.  However, theses references fail to teach a sealant adhesively and only arranged in periphery portions of the first substrate and the second substrate to seal the first substrate and the second substrate, wherein silicon ball particles or plastic ball particles are distributed m the sealant to support and maintain a liquid box formed by the first substrate and the second substrate; and a metal wiring arranged on the other side of the first substrate, wherein the metal wiring is arranged in a curved shape, the metal wiring 1s a non-planar structure with respect the first substrate, which is a wavy structure that undulates in a direction perpendicular to the first substrate; wherein the metal wiring is provided with a hollow-out region which is configured to allow light to pass through to cure the sealant as in claims 1, 13, 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893